UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1083


LOUSHONDA MYERS, In Propria Persona Plaintiff, Private
Attorney General, on behalf of Dameon Myers and Tyre Myers,
In Propria Persona Plaintiffs,

                Plaintiff - Appellant,

          and

C.M., a minor child; A.M., a minor child; M.M., a minor
child; TYRE MYERS; DAMEON MYERS,

                Plaintiffs,

          v.

SHERIFF STEVE BIZZELL, individually and in his official
capacity as an employee with the Johnston County Sheriff’s
Office; CAPTAIN A.C. FISH, individually and in his official
capacity as an employee with the Johnston County Sheriff’s
Office; DETECTIVE C.K. ALLEN, individually and in his
official capacity as an employee with the Johnston County
Sheriff’s Office; DETECTIVE DON PATE, individually and in
his official capacity as an employee with the Johnston
County Sheriff’s Office; DETECTIVE J. CREECH, individually
and in his official capacity as Detective with the Johnston
County Sheriff’s Office; DETECTIVE A. CASE, individually and
in his official capacity as an employee with the Johnston
County Sheriff’s Office; DETECTIVE D. DAUGHTRY, individually
and in his official capacity as an employee with the
Johnston   County  Sheriff’s   Office;  LIEUTENANT   STEWART,
individually and in his official capacity as an employee
with   the   Johnston   County   Sheriff’s   Office;   DEPUTY
BILLIS/GILLIS, individually and in his official capacity as
an employee with the Johnston County Sheriff’s Office;
UNKNOWN OFFICERS AND AGENTS OF THE JOHNSTON COUNTY SHERIFF’S
DEPARTMENT, individually and in their official capacities;
JAMES GERRELL; DAVID HILDRETH; STATE OF NORTH CAROLINA;
KRISTA L. BENNET, individually and in her official capacity
as Facilitator with the North Carolina State Bar; FERN GUNN
SIMEON, individually and in her official capacity as Deputy
Counsel with the North Carolina State Bar; JOHN SILVERSTEIN,
individually and in his official capacity as Councilor-
Subcommittee III with the North Carolina State Bar; UNKNOWN
AGENTS OF THE NORTH CAROLINA STATE BAR, individually and in
their official capacities; CARMEN CARRAE, individually and
in her official capacity as an employee with the Johnston
County Department of Social Services; KIMBERLY FRANKLIN,
individually and in her official capacity as an employee
with the Johnston County Department of Social Services;
UNKNOWN   OFFICERS   AND   AGENTS   OF  THE   JOHNSTON   COUNTY
DEPARTMENT OF SOCIAL SERVICES, individually and in their
official     capacities;     MAGISTRATE    KEITH     UNDERWOOD,
individually and in his official capacity as an employee
with the North Carolina Court System, Johnston County;
MAGISTRATE/JUDGE BETHANY HALE, individually and in her
official capacity as an employee with the North Carolina
Court System, Johnston County; MAGISTRATE/JUDGE WALTER
STANLEY, individually and in his official capacity as an
employee with the North Carolina Court System, Johnston
County; SUSAN DOYLE, individually and in her official
capacity as an employee with the Johnston County District
Attorney’s Office; ADREN HARRIS, individually and in his
official capacity as an employee with the Johnston County
District   Attorney’s    Office;   ATTORNEY    ALETA   BALLARD,
individually and in her official capacities; ATTORNEY STEVEN
WALKER, individually and in his official capacities; DONNIE
HARRISON, individually and in his official capacity as an
employee with the Wake County Sheriff’s Office; UNKNOWN
OFFICERS/AGENTS OF THE WAKE COUNTY SHERIFF'S DEPARTMENT,
individually and in their official capacities; BALLARD LAW
FIRM, PLLC; WALKER LAW FIRM, PLLC; JOHNSTON COUNTY, NORTH
CAROLINA; NORTH CAROLINA COURT SYSTEM; OFFICE OF INDIGENT
SERVICES; JOHNSTON COUNTY PUBLIC DEFENDER’S OFFICE; JOHNSTON
COUNTY DISTRICT ATTORNEY’S OFFICE; WAKE COUNTY, NORTH
CAROLINA; NORTH CAROLINA DEPARTMENT OF HEALTH & HUMAN
SERVICES; NORTH CAROLINA STATE BAR; JOHNSTON COUNTY SHERIFF
DEPARTMENT; JOHNSTON COUNTY DEPARTMENT OF SOCIAL SERVICES;
WAKE COUNTY SHERIFF DEPARTMENT; TERRAE CARMON; AT&T INC.;
AT&T MOBILITY LLC; UNKNOWN AGENTS/EMPLOYEES OF AT&T INC. AND
AT&T MOBILITY LLC; UNITED STATES MARSHAL BRYAN KONIG;
UNKNOWN AGENTS/EMPLOYEES OF UNITED STATES MARSHAL SERVICE IN
NORTH AND SOUTH CAROLINA; BRANCH BANKING AND TRUST, (BB&T
Corporation); DETECTIVE J. CANADY, individually and in his
official capacity as Detective with the Johnston County
Sheriff’s Office; LIEUTENANT DANNY JOHNSON, individually and

                                 2
in his official capacity as an employee with the Johnston
County Sheriff’s Office,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:12-cv-00714-BO)


Submitted:   December 21, 2016            Decided:   December 27, 2016


Before KING and SHEDD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Loushonda Myers, Appellant Pro Se.       Grant Stephen Mitchell,
Timothy C. Smith, MITCHELL LAW GROUP, Fayetteville, North
Carolina; Grady L. Balentine, Jr., Special Deputy Attorney
General, Angenette R. Stephenson, NORTH CAROLINA DEPARTMENT OF
JUSTICE, Raleigh, North Carolina; Brian Peter Durelle Oten,
NORTH CAROLINA STATE BAR, Raleigh, North Carolina; David
Franklin Mills, DAVID F. MILLS, PA, Smithfield, North Carolina;
John Peter O’Hale, NARRON, O’HALE & WHITTINGTON, PA, Smithfield,
North Carolina; John T. Holden, Joseph Lawrence Nelson, DICKIE,
MCCAMEY & CHILCOTE, Charlotte, North Carolina; Roger Allen
Askew, John Albert Maxfield, WAKE COUNTY ATTORNEY’S OFFICE,
Raleigh, North Carolina; James Raleigh Baker, HEDRICK, GARDNER,
KINCHELOE & GAROFALO, LLP, Raleigh, North Carolina; Matthew
Fesak,   Assistant  United   States   Attorney,  Raleigh,  North
Carolina; Daniel Gerald Cahill, Caroline P. Mackie, POYNER
SPRUILL LLP, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 3
PER CURIAM:

      Loushonda         Myers    appeals       the    district       court’s     orders

granting Defendants’ motions to dismiss and for summary judgment

and denying reconsideration of its orders and the magistrate

judge’s orders in her civil action.                  We have reviewed the record

and find no reversible error.                  Accordingly, we affirm for the

reasons stated by the district court.                 See Myers v. Bizzell, No.

5:12-cv-00714-BO (E.D.N.C. Apr. 8, 2016; Jan. 19, 2016; July 30,

2015; July 28, 2015; Apr. 23, 2015; Jan. 22, 2015; filed Dec. 2,

2014, entered Dec. 3, 2014; Aug. 16, 2013).                         We grant Myers’

motion to exceed the informal brief length limitations and deny

as   moot   her    request      to   amend     or    correct      the   caption.     We

dispense    with        oral    argument     because        the    facts   and     legal

contentions       are   adequately     presented       in    the   materials     before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                           4